Exhibit 10.8

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of June 10,
2020, by and among Nebula Parent Corp., a Delaware corporation (the “ParentCo”),
the parties listed as Investors on Schedule I hereto (each, an “Investor” and
collectively, the “Investors”) and, solely for purposes of Section 8.1, Bregal
Sagemount I, L.P. (“Blocker Holder”) and Open Lending, LLC, a Texas limited
liability company (the “Company”).

WHEREAS, Nebula Acquisition Corp., a Delaware corporation (“NAC”), BRP Hold 11,
Inc., a Delaware corporation (“Blocker”), Blocker Holder, ParentCo, NBLA Merger
Sub LLC, a Texas limited liability company (“Merger Sub LLC”), NBLA Merger Sub
Corp., a Delaware corporation (“Merger Sub Corp”), Open Lending, LLC, a Texas
limited liability company ( the “Company”) and Shareholder Representative
Services LLC, a Colorado limited liability company, as the Securityholder
Representative, have entered into that certain Business Combination Agreement,
dated as of January 5, 2020 (as amended or supplemented from time to time, the
“Business Combination Agreement”), pursuant to which, among other things:
(a) Merger Sub Corp will merge with and into NAC (the “First Merger”), with NAC
surviving the First Merger as a wholly owned subsidiary of ParentCo;
(b) immediately following the First Merger and prior to the Blocker Contribution
(as defined below), Blocker shall redeem a specified number of shares of Blocker
common stock in exchange for cash (the “Blocker Redemption”); (c) immediately
following the Blocker Redemption, ParentCo will acquire, and the Blocker Holder
will contribute to ParentCo the remaining Blocker Shares after giving effect to
the Blocker Redemption (the “Blocker Contribution”), such that, following the
Blocker Contribution, Blocker will be a wholly-owned subsidiary of ParentCo; and
(d) immediately following the Blocker Contribution, Merger Sub LLC will merge
with and into the Company (the “Second Merger”), with the Company surviving the
Second Merger as an indirect wholly-owned subsidiary of ParentCo;

WHEREAS, NAC and the Investors listed as NAC Investors on Schedule I hereto
(collectively, the “NAC Investors”) are parties to that certain Registration
Rights Agreement, dated January 9, 2018 (the “Prior NAC Agreement”);

WHEREAS, the Company and certain of the Investors listed as Company Investors on
Schedule I hereto (collectively, the “Company Investors”) are parties to that
certain Investor Rights Agreement, dated March 20, 2016 ( the “Prior Company
Agreement”);

WHEREAS, NAC and the NAC Investors desire to terminate the Prior NAC Agreement
in its entirety and to accept the rights created pursuant to this Agreement in
lieu of the rights granted to them under the Prior NAC Agreement; and

WHEREAS, the Company, Blocker and the Company Investors desire to terminate the
Prior Company Agreement in its entirety and to accept the rights created
pursuant to this Agreement in lieu of the rights granted to them under the Prior
Company Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

1.

DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Addendum Agreement” is defined in Section 8.2.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Blocker” is defined in the preamble to this Agreement.

“Business Combination Agreement” is defined in the preamble to this Agreement.

“Blocker Holder Initial Directors” means Gene Yoon and Blair Greenberg.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, par value $0.01 per share, of ParentCo.

“Company” is defined in the preamble to this Agreement.

“Company Founder Initial Directors” means John Flynn and Ross Jessup.

“Company Founders” means John Flynn, Ross Jessup, and Sandy Watkins.

“Company Initial Directors” means the three individuals to be identified by the
Company to serve on the ParentCo Board.

“Company Investors” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.2.1.

“Demand Takedown” is defined in Section 2.1.5(a).

“Demanding Holder” is defined in Section 2.2.1.

“Effectiveness Period” is defined in Section 3.1.3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-1” means a Registration Statement on Form S-1.

“Form S-3” means a Registration Statement on Form S-3 or any similar short-form
registration that may be available at such time.

 

2



--------------------------------------------------------------------------------

“Founder Support Agreement” means that certain NAC Founder Support Agreement,
dated as of January 5, 2020, as amended, by and among NAC, ParentCo, the Company
and the NAC Investors.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Independent Director” is defined in Section 7.1.

“Investor” is defined in the preamble to this Agreement.

“Investor Indemnified Party” is defined in Section 4.1.

“NAC” is defined in the preamble to this Agreement.

“NAC Initial Directors” means Adam H. Clammer and Brandon Van Buren.

“New Registration Statement” is defined in Section 2.1.4.

“Notices” is defined in Section 8.3.

“ParentCo” is defined in the preamble to this Agreement.

“Piggy-Back Registration” is defined in Section 2.3.1.

“Prior Company Agreement” is defined in the preamble to this Agreement.

“Prior NAC Agreement” is defined in the preamble to this Agreement.

“Pro Rata” is defined in Section 2.2.4.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means the (i) shares of Common Stock issued to the
Investors in the First Merger, the Contribution and the Second Merger, (ii) the
shares of Common Stock issuable to the Company Investors as Contingency
Consideration (as defined in the Business Combination Agreement), (iii) the
shares of Common Stock issuable to the NAC Investors as Earn-Out Consideration
(as defined in the Founder Support Agreement), and (iv) all Common Stock issued
to any Investor with respect to such securities referred to in clauses (i) –
(iii) by way of any share split, share dividend or other distribution,
recapitalization, share exchange, share reconstruction, amalgamation,
contractual control arrangement or similar event. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or

 

3



--------------------------------------------------------------------------------

exchanged in accordance with such Registration Statement; (b) such securities
shall have been otherwise transferred, new certificates for them not bearing a
legend restricting further transfer shall have been delivered by ParentCo and
subsequent public distribution of them shall not require registration under the
Securities Act; or (c) such securities shall have ceased to be outstanding.

“Registration Statement” means a registration statement filed by ParentCo with
the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).

“Resale Shelf Registration Statement” is defined in Section 2.1.1.

“Requesting Holder” is defined in Section 2.1.5(a).

“SEC Guidance” is defined in Section 2.1.4.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Selling Holders” is defined in Section 2.1.5(a)(ii).

“Transfer” means to (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Common Stock,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Common
Stock, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction, including the filing of a registration statement
specified in clause (i) or (ii). Notwithstanding the foregoing, a Transfer shall
not be deemed to include any transfer for no consideration if the donee,
trustee, heir or other transferee has agreed in writing to be bound by the same
terms under this Agreement to the extent and for the duration that such terms
remain in effect at the time of the Transfer.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Resale Shelf Registration Statement, as
amended or supplemented.

“Underwritten Demand Registration” shall mean an underwritten public offering of
Registrable Securities pursuant to a Demand Registration, as amended or
supplemented.

 

4



--------------------------------------------------------------------------------

2.

REGISTRATION RIGHTS.

 

  2.1

Resale Shelf Registration Rights.

2.1.1     Registration Statement Covering Resale of Registrable Securities.
ParentCo shall prepare and file or cause to be prepared and filed with the
Commission, no later than forty five (45) days following the date that ParentCo
becomes eligible to use Form S-3 or its successor form (the “S-3 Eligibility
Date”), a Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 of the Securities Act registering the resale from
time to time by Investors of all of the Registrable Securities then held by or
then issuable, including the shares of Common Stock issuable as Contingency
Consideration (as defined in the Business Combination Agreement) and shares of
Common Stock issuable as Earn-Out Consideration (as defined in the Founder
Support Agreement), to Investors that are not covered by an effective
registration statement on the S-3 Eligibility Date (the “Resale Shelf
Registration Statement”). The Resale Shelf Registration Statement shall be on
Form S-3 or another appropriate form permitting Registration of such Registrable
Securities for resale by such Investors. ParentCo shall use reasonable best
efforts to cause the Resale Shelf Registration Statement to be declared
effective as soon as possible after filing, and once effective, to keep the
Resale Shelf Registration Statement continuously effective under the Securities
Act at all times until the expiration of the Effectiveness Period.

2.1.2     Notification and Distribution of Materials. ParentCo shall notify the
Investors in writing of the effectiveness of the Resale Shelf Registration
Statement and shall furnish to them, without charge, such number of copies of
the Resale Shelf Registration Statement (including any amendments, supplements
and exhibits), the Prospectus contained therein (including each preliminary
prospectus and all related amendments and supplements) and any documents
incorporated by reference in the Resale Shelf Registration Statement or such
other documents as the Investors may reasonably request in order to facilitate
the sale of the Registrable Securities in the manner described in the Resale
Shelf Registration Statement.

2.1.3     Amendments and Supplements. Subject to the provisions of Section 2.1.1
above, ParentCo shall promptly prepare and file with the Commission from time to
time such amendments and supplements to the Resale Shelf Registration Statement
and Prospectus used in connection therewith as may be necessary to keep the
Resale Shelf Registration Statement effective and to comply with the provisions
of the Securities Act with respect to the disposition of all the Registrable
Securities during the Effectiveness Period.

2.1.4     Notwithstanding the registration obligations set forth in this
Section 2.1, in the event the Commission informs ParentCo that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, ParentCo agrees to promptly (i) inform each of the holders thereof
and use its commercially reasonable efforts to file amendments to the Resale
Shelf Registration Statement as required by the Commission and/or (ii) withdraw
the Resale Shelf Registration Statement and file a new registration statement (a
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration

 

5



--------------------------------------------------------------------------------

Statement, ParentCo shall be obligated to use its commercially reasonable
efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with any publicly-available written or oral
guidance, comments, requirements or requests of the Commission staff (the “SEC
Guidance”), including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that ParentCo used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Securities), unless otherwise directed in
writing by a holder as to its Registrable Securities, the number of Registrable
Securities to be registered on such Registration Statement will be reduced on a
pro rata basis based on the total number of Registrable Securities held by the
Investors, subject to a determination by the Commission that certain Investors
must be reduced first based on the number of Registrable Securities held by such
Investors. In the event ParentCo amends the Resale Shelf Registration Statement
or files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, ParentCo will use its commercially reasonable efforts to file with
the Commission, as promptly as allowed by Commission or SEC Guidance provided to
ParentCo or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Resale Shelf
Registration Statement, as amended, or the New Registration Statement.

2.1.5     Notice of Certain Events. ParentCo shall promptly notify the Investors
in writing of any request by the Commission for any amendment or supplement to,
or additional information in connection with, the Resale Shelf Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). ParentCo shall promptly notify each Investor in writing of the filing
of the Resale Shelf Registration Statement or any Prospectus, amendment or
supplement related thereto or any post-effective amendment to the Resale Shelf
Registration Statement and the effectiveness of any post-effective amendment.

(a)     If ParentCo shall receive a request from the holders of Registrable
Securities with an estimated market value of at least $20 million (the
requesting holder(s) shall be referred to herein as the “Requesting Holder”)
that ParentCo effect the Underwritten Takedown of all or any portion of the
Requesting Holder’s Registrable Securities, and specifying the intended method
of disposition thereof, then ParentCo shall promptly give notice of such
requested Underwritten Takedown (each such request shall be referred to herein
as a “Demand Takedown”) at least ten (10) Business Days prior to the anticipated
filing date of the prospectus or supplement relating to such Demand Takedown to
the other Investors and thereupon shall use its reasonable best efforts to
effect, as expeditiously as possible, the offering in such Underwritten Takedown
of:

(i)     subject to the restrictions set forth in Section 2.2.4, all Registrable
Securities for which the Requesting Holder has requested such offering under
Section 2.1.5(a), and

(ii)     subject to the restrictions set forth in Section 2.2.4, all other
Registrable Securities that any holders of Registrable Securities (all such
holders, together with the Requesting Holder, the “Selling Holders”) have
requested ParentCo to offer by request received by ParentCo within seven
Business Days after such holders receive ParentCo’s notice of the Demand
Takedown, all to the extent necessary to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be offered.

 

6



--------------------------------------------------------------------------------

(b)     Promptly after the expiration of the seven-Business Day-period referred
to in Section 2.1.5(a)(ii), ParentCo will notify all Selling Holders of the
identities of the other Selling Holders and the number of shares of Registrable
Securities requested to be included therein.

(c)     ParentCo shall only be required to effectuate: (i) one Underwritten
Takedown within any six-month period; (ii) no more than three Underwritten
Takedowns in respect of all Registrable Securities held by the NAC Investors
after giving effect to Section 2.2.1(c); and (d) no more than four Underwritten
Takedowns in respect of all Registrable Securities held by the Company Investors
after giving effect to Section 2.2.1(d).

(d)     If the managing underwriter in an Underwritten Takedown advises ParentCo
and the Requesting Holder that, in its view, the number of shares of Registrable
Securities requested to be included in such underwritten offering exceeds the
largest number of shares that can be sold without having an adverse effect on
such offering, including the price at which such shares can be sold, the shares
included in such Underwritten Takedown will be reduced by the Registrable
Securities held by the Selling Holders (applied on a pro rata basis based on the
total number of Registrable Securities held by such Investors, subject to a
determination by the Commission that certain Investors must be reduced first
based on the number of Registrable Securities held by such Investors).

2.1.6     Selection of Underwriters. Selling Holders holding a majority in
interest of the Registrable Securities requested to be sold in an Underwritten
Takedown shall have the right to select an Underwriter or Underwriters in
connection with such Underwritten Takedown, which Underwriter or Underwriters
shall be reasonably acceptable to ParentCo. In connection with an Underwritten
Takedown, ParentCo shall enter into customary agreements (including an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities in such Underwritten Takedown, including, if necessary,
the engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with the Financial Industry
Regulatory Authority, Inc.

2.1.7     Registrations effected pursuant to this Section 2.1 shall not be
counted as Demand Registrations effected pursuant to Section 2.2.

 

  2.2

Demand Registration.

2.2.1     Request for Registration. At any time and from time to time after the
expiration of a lock-up to which such shares are subject, if any, (i) NAC
Investors who hold a majority in interest of the Registrable Securities held by
all NAC Investors or (ii) Company Investors who hold $20 million of the
Registrable Securities held by all Company Investors, as the case may be, may
make a written demand for Registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-1 or any similar long-form
Registration or, if then available, on Form S-3. Each registration requested
pursuant to this Section 2.2.1 is referred

 

7



--------------------------------------------------------------------------------

to herein as a “Demand Registration”. Any demand for a Demand Registration shall
specify the number of shares of Registrable Securities proposed to be sold and
the intended method(s) of distribution thereof. ParentCo will notify all
Investors that are holders of Registrable Securities of the demand, and each
such holder of Registrable Securities who wishes to include all or a portion of
such holder’s Registrable Securities in the Demand Registration (each such
holder including shares of Registrable Securities in such registration, a
“Demanding Holder”) shall so notify ParentCo within fifteen (15) days after the
receipt by the holder of the notice from ParentCo. Upon any such request, the
Demanding Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2.2.4 and the provisos
set forth in Section 3.1.1. ParentCo shall not be obligated to effect: (a) more
than one (1) Demand Registration during any six-month period; (b) any Demand
Registration at any time there is an effective Resale Shelf Registration
Statement on file with the Commission pursuant to Section 2.1; (c) more than
five Underwritten Demand Registrations in respect of all Registrable Securities
held by the NAC Investors, each of which will also count as an Underwritten
Takedown of the NAC Investors under Section 2.1.5(c)(ii); or (d) more than seven
Underwritten Demand Registrations in respect of all Registrable Securities held
by the Company Investors, each of which will also count as an Underwritten
Takedown of the Company Investors under Section 2.1.5(c)(iii).

2.2.2     Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and ParentCo has
complied with all of its obligations under this Agreement with respect thereto;
provided, however, that if, after such Registration Statement has been declared
effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that ParentCo shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

2.2.3     Underwritten Offering. If the Demanding Holders so elect and such
holders so advise ParentCo as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering with an
estimated market value of at least $25 million. In such event, the right of any
holder to include its Registrable Securities in such registration shall be
conditioned upon such holder’s participation in such underwriting and the
inclusion of such holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by the holders initiating the Demand
Registration, and subject to the approval of ParentCo.

2.2.4     Reduction of Offering. If the managing Underwriter or Underwriters for
a Demand Registration that is to be an underwritten offering advises ParentCo
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Common Stock or other securities

 

8



--------------------------------------------------------------------------------

which ParentCo desires to sell and the Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other shareholders of ParentCo who desire to sell,
exceeds the maximum dollar amount or maximum number of shares that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of shares, as applicable, the
“Maximum Number of Shares”), then ParentCo shall include in such registration:
(i) first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders (pro rata in accordance with the number of
shares that each such Person has requested be included in such registration,
regardless of the number of shares held by each such Person (such proportion is
referred to herein as “Pro Rata”)) that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Common Stock or
other securities that ParentCo desires to sell that can be sold without
exceeding the Maximum Number of Shares; (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses
(i) and (ii), the Common Stock or other securities for the account of other
persons that ParentCo is obligated to register pursuant to written contractual
arrangements with such persons, as to which “piggy-back” registration has been
requested by the holders thereof, Pro Rata, that can be sold without exceeding
the Maximum Number of Shares.

2.2.5     Withdrawal. If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to ParentCo and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then either the Demanding Holders shall reimburse ParentCo for the
costs associated with the withdrawn registration (in which case such
registration shall not count as a Demand Registration provided for in
Section 2.1) or the withdrawn registration shall count as a Demand Registration
provided for in Section 2.1.

 

  2.3

Piggy-Back Registration.

2.3.1     Piggy-Back Rights. If ParentCo proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by ParentCo for its own account or for
shareholders of ParentCo for their account (or by ParentCo and by shareholders
of ParentCo including, without limitation, pursuant to Section 2.1), other than
a Registration Statement (i) filed in connection with any employee stock option
or other benefit plan, (ii) for an exchange offer or offering of securities
solely to ParentCo’s existing shareholders, (iii) for an offering of debt that
is convertible into equity securities of ParentCo or (iv) for a dividend
reinvestment plan, then ParentCo shall (x) give written notice of such proposed
filing to the holders of Registrable Securities as soon as practicable but in no
event less than ten (10) days before the anticipated filing date, which notice
shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
the holders of Registrable Securities in such notice the opportunity to register
the sale of such number of shares of Registrable

 

9



--------------------------------------------------------------------------------

Securities as such holders may request in writing within five (5) days following
receipt of such notice (a “Piggy-Back Registration”). ParentCo shall cause such
Registrable Securities to be included in such registration and shall use its
best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of ParentCo and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.

2.3.2     Reduction of Offering. If the managing Underwriter or Underwriters for
a Piggy-Back Registration that is to be an underwritten offering advises
ParentCo and the holders of Registrable Securities in writing that the dollar
amount or number of Common Stock which ParentCo desires to sell, taken together
with Common Stock, if any, as to which registration has been demanded pursuant
to written contractual arrangements with persons other than the holders of
Registrable Securities hereunder and the Registrable Securities as to which
registration has been requested under this Section 2.3, exceeds the Maximum
Number of Shares, then ParentCo shall include in any such registration:

(a)     If the registration is undertaken for ParentCo’s account: (A) first, the
Common Stock or other securities that ParentCo desires to sell that can be sold
without exceeding the Maximum Number of Shares; and (B) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (A), the Common Stock or other securities, if any, comprised of
Registrable Securities, as to which registration has been requested pursuant to
the terms hereof, that can be sold without exceeding the Maximum Number of
Shares, Pro Rata; and (C) third, to the extent that the Maximum Number of shares
has not been reached under the foregoing clauses (A) and (B), the Common Stock
or other securities for the account of other persons that ParentCo is obligated
to register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Shares; and

(b)     If the registration is a “demand” registration undertaken at the demand
of persons other than either the holders of Registrable Securities, (A) first,
the Common Stock or other securities for the account of the demanding persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the Common Stock or other securities that ParentCo desires
to sell that can be sold without exceeding the Maximum Number of Shares;
(C) third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (A) and (B), the Common Stock or other securities,
if any, comprised of Registrable Securities, Pro Rata, as to which registration
has been requested pursuant to the terms hereof, that can be sold without
exceeding the Maximum Number of Shares; and (D) fourth, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A),
(B) and (C), the Common Stock or other securities for the account of other
persons that ParentCo is obligated to register pursuant to written contractual
arrangements with such persons, that can be sold without exceeding the Maximum
Number of Shares.

 

10



--------------------------------------------------------------------------------

2.3.3     Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to ParentCo of such request to withdraw
prior to the effectiveness of the Registration Statement. ParentCo (whether on
its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, ParentCo shall pay all expenses incurred by
the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.

 

3.

REGISTRATION PROCEDURES.

3.1     Filings; Information. Whenever ParentCo is required to effect the
registration of any Registrable Securities pursuant to Section 2, ParentCo shall
use its reasonable best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

3.1.1     Filing Registration Statement. ParentCo shall use its reasonable best
efforts to, as expeditiously as possible after receipt of a request for a Demand
Registration pursuant to Section 2.1, prepare and file with the Commission a
Registration Statement on any form for which ParentCo then qualifies or which
counsel for ParentCo shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its reasonable best efforts to cause such Registration Statement to become
effective and use its reasonable best efforts to keep it effective for the
Effectiveness Period; provided, however, that ParentCo shall have the right to
defer any Demand Registration for up to sixty (60) days, and any Piggy-Back
Registration for such period as may be applicable to deferment of any Demand
Registration to which such Piggy-Back Registration relates, in each case if
ParentCo shall furnish to the holders a certificate signed by the Chief
Executive Officer or Chairman of ParentCo stating that, in the good faith
judgment of the Board of Directors of ParentCo (the “ParentCo Board”), it would
be materially detrimental to ParentCo and its shareholders for such Registration
Statement to be effected at such time; provided further, however, that ParentCo
shall not have the right to exercise the right set forth in the immediately
preceding proviso for more than a total of sixty (60) consecutive calendar days,
or more than ninety (90) total calendar days, in each case during any 365-day
period in respect of a Demand Registration hereunder.

3.1.2     Copies. ParentCo shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

11



--------------------------------------------------------------------------------

3.1.3     Amendments and Supplements. ParentCo shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn (the
“Effectiveness Period”).

3.1.4     Notification. After the filing of a Registration Statement, ParentCo
shall promptly, and in no event more than two (2) Business Days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two
(2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and ParentCo shall take
all actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the Commission for any amendment or supplement
to such Registration Statement or any prospectus relating thereto or for
additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, ParentCo shall furnish
to the holders of Registrable Securities included in such Registration Statement
and to the legal counsel for any such holders, copies of all such documents
proposed to be filed sufficiently in advance of filing to provide such holders
and legal counsel with a reasonable opportunity to review such documents and
comment thereon.

3.1.5     Securities Laws Compliance. ParentCo shall use its reasonable best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of ParentCo and do any and
all other acts and things that may be necessary or advisable to enable the
holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that ParentCo shall not be required to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph or subject itself to taxation in any such
jurisdiction.

3.1.6     Agreements for Disposition. ParentCo shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such

 

12



--------------------------------------------------------------------------------

Registrable Securities. The representations, warranties and covenants of
ParentCo in any underwriting agreement which are made to or for the benefit of
any Underwriters, to the extent applicable, shall also be made to and for the
benefit of the holders of Registrable Securities included in such registration
statement, and the representations, warranties and covenants of the holders of
Registrable Securities included in such registration statement in any
underwriting agreement which are made to or for the benefit of any Underwriters,
to the extent applicable, shall also be made to and for the benefit of ParentCo.

3.1.7     Comfort Letter. ParentCo shall obtain a “cold comfort” letter from
ParentCo’s independent registered public accountants in the event of an
underwritten offering, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and reasonably satisfactory to a majority-in-interest of the
participating holders.

3.1.8     Opinions. On the date the Registrable Securities are delivered for
sale pursuant to any Registration, ParentCo shall obtain an opinion, dated such
date, of one (1) counsel representing ParentCo for the purposes of such
Registration, addressed to the holders, the placement agent or sales agent, if
any, and the Underwriters, if any, covering such legal matters with respect to
the Registration in respect of which such opinion is being given as the holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions, and reasonably satisfactory to a majority
in interest of the participating holders.

3.1.9     Cooperation. The principal executive officer of ParentCo, the
principal financial officer of ParentCo, the principal accounting officer of
ParentCo and all other officers and members of the management of ParentCo shall
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

3.1.10     Records. Upon execution of confidentiality agreements, ParentCo shall
make available for inspection by the holders of Registrable Securities included
in such Registration Statement, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any holder of Registrable Securities included in such
Registration Statement or any Underwriter, all financial and other records,
pertinent corporate documents and properties of ParentCo, as shall be necessary
to enable them to exercise their due diligence responsibility, and cause
ParentCo’s officers, directors and employees to supply all information requested
by any of them in connection with such Registration Statement.

3.1.11     Earnings Statement. ParentCo shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its shareholders, as soon as practicable, an earnings statement covering a
period of twelve (12) months, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

13



--------------------------------------------------------------------------------

3.1.12     Listing. ParentCo shall use its reasonable best efforts to cause all
Registrable Securities included in any Registration Statement to be listed on
such exchanges or otherwise designated for trading in the same manner as similar
securities issued by ParentCo are then listed or designated.

3.2     Obligation to Suspend Distribution. Upon receipt of any notice from
ParentCo of the happening of any event of the kind described in
Section 3.1.4(iv), or, upon any suspension by ParentCo, pursuant to a written
insider trading compliance program adopted by the ParentCo Board, of the ability
of all “insiders” covered by such program to transact in ParentCo’s securities
because of the existence of material non-public information, each holder of
Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such holder
receives the supplemented or amended prospectus contemplated by
Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact in
ParentCo’s securities is removed, as applicable, and, if so directed by
ParentCo, each such holder will deliver to ParentCo all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

3.3     Registration Expenses. ParentCo shall bear all costs and expenses
incurred in connection with the Resale Shelf Registration Statement pursuant to
Section 2.1, any Demand Registration pursuant to Section 2.1, any Demand
Takedown pursuant to Section 2.1.5(a)(i), any Piggy-Back Registration pursuant
to Section 2.3, and any registration on Form S-3 effected pursuant to
Section 2.3, and all expenses incurred in performing or complying with its other
obligations under this Agreement, whether or not the Registration Statement
becomes effective, including, without limitation: (i) all registration and
filing fees; (ii) fees and expenses of compliance with securities or “blue sky”
laws (including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses;
(iv) ParentCo’s internal expenses (including, without limitation, all salaries
and expenses of its officers and employees); (v) the fees and expenses incurred
in connection with the listing of the Registrable Securities as required by
Section 3.1.10; (vi) Financial Industry Regulatory Authority fees; (vii) fees
and disbursements of counsel for ParentCo and fees and expenses for independent
certified public accountants retained by ParentCo; (viii) the fees and expenses
of any special experts retained by ParentCo in connection with such registration
and (ix) the fees and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such
registration. ParentCo shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders. Additionally, in an underwritten
offering, all selling shareholders and ParentCo shall bear the expenses of the
Underwriter pro rata in proportion to the respective amount of shares each is
selling in such offering.

3.4     Information. The holders of Registrable Securities shall promptly
provide such information as may reasonably be requested by ParentCo, or the
managing Underwriter, if any, in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the registration of any Registrable Securities under the Securities
Act and in connection with ParentCo’s obligation to comply with Federal and
applicable state securities laws.

 

14



--------------------------------------------------------------------------------

4.

INDEMNIFICATION AND CONTRIBUTION.

4.1     Indemnification by ParentCo. ParentCo agrees to indemnify and hold
harmless each Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, an
“Investor Indemnified Party”), from and against any expenses, losses, judgments,
claims, damages or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by ParentCo of the Securities Act or
any rule or regulation promulgated thereunder applicable to ParentCo and
relating to action or inaction required of ParentCo in connection with any such
registration; and ParentCo shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that ParentCo will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to ParentCo, in writing, by such
selling holder expressly for use therein, or is based on any selling holder’s
violation of the federal securities laws (including Regulation M) or failure to
sell the Registrable Securities in accordance with the plan of distribution
contained in the prospectus.

4.2     Indemnification by Holders of Registrable Securities. Each selling
holder of Registrable Securities will, in the event that any registration is
being effected under the Securities Act pursuant to this Agreement of any
Registrable Securities held by such selling holder, indemnify and hold harmless
ParentCo, each of its directors and officers, and each other selling holder and
each other person, if any, who controls another selling holder within the
meaning of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to
ParentCo by such selling holder expressly for use therein, or is based on any
selling holder’s violation of the federal securities laws (including Regulation
M) or failure to sell the Registrable Securities in accordance with the plan of
distribution contained in the prospectus, and shall reimburse ParentCo, its
directors and officers, and each other selling

 

15



--------------------------------------------------------------------------------

holder or controlling person for any legal or other expenses reasonably incurred
by any of them in connection with investigation or defending any such loss,
claim, damage, liability or action. Each selling holder’s indemnification
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds actually received by such selling holder.

4.3     Conduct of Indemnification Proceedings. Promptly after receipt by any
person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Sections 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel, which counsel is reasonably
acceptable to the Indemnifying Party) to represent the Indemnified Party and its
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the fees and expenses of such counsel to be paid by
such Indemnifying Party if, based upon the written opinion of counsel of such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, consent to entry of judgment or effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such judgment or settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such claim
or proceeding.

 

  4.4

Contribution.

4.4.1     If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue

 

16



--------------------------------------------------------------------------------

or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

4.4.2     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4.2 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
Section 4.4.1.

4.4.3     The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

5.

UNDERWRITING AND DISTRIBUTION.

5.1     Rule 144. ParentCo covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

 

6.

LOCK-UP AGREEMENTS

6.1     Investor Lock-Up. Each Investor agrees that such Investor shall not
Transfer any shares of Common Stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock (whether
such shares of Common Stock or any such securities are issued to such Investor
pursuant to the First Merger, the Contribution or the Second Merger or are
thereafter acquired) for 180-days following the Closing Date (as such term is
defined in the Business Combination Agreement). The foregoing restriction is
expressly agreed to preclude each Investor during such 180-day period from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
such Investor’s Common Stock even if such shares of Common Stock would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions during such 180-day period would include without limitation
any short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any of the Investor’s Common
Stock or with respect to any security that includes, relates to, or derives any
significant

 

17



--------------------------------------------------------------------------------

part of its value from such shares of Common Stock. The foregoing
notwithstanding, each executive officer and director of the Company shall be
permitted to establish a plan to acquire and sell shares of Common Stock
pursuant to Rule 10b5-1 under the Exchange Act; provided, however, no sale of
shares under any such plan shall be made prior to the expiration of the 180-day
lock-up period referred to in the first sentence of this Section 6.1.

 

7.

BOARD OF DIRECTORS AND COMMITTEES.

7.1     Initial ParentCo Directors. Immediately following the consummation of
the First Merger, or as soon as practicable thereafter, the ParentCo Board will
be comprised of: (i) three (3) Class I Directors, one (1) of whom shall be a NAC
Initial Director, one (1) of whom shall be a Blocker Holder Initial Director and
one (1) of whom shall be a Company Initial Director (who shall qualify as an
“independent director” under Rule 5605(a)(2) of the listing rules of the Nasdaq
Stock Market (or any successor rule) (an “Independent Director”)); (ii) three
(3) Class II Directors, one (1) of whom shall be a NAC Initial Director, one
(1) of whom shall be a Blocker Holder Initial Director and one (1) of whom shall
be a Company Initial Director (who shall qualify as an Independent Director);
and (iii) three (3) Class III Directors, two (2) of whom shall be Company
Founder Initial Directors and one (1) of whom shall be a Company Initial
Director (who shall qualify as an Independent Director). ParentCo and the
ParentCo Board shall ensure that a majority of the members of each committee of
the ParentCo Board shall be comprised of directors of ParentCo designated by the
Company Investors pursuant to this Section 7.1 and that any compensation
committee or nominating and corporate governance committee of the ParentCo Board
shall include at least one (1) director designated by the NAC Investors until
the NAC Investors are no longer entitled to designate ParentCo directors
pursuant to Section 7.2, provided such NAC Director qualifies as an Independent
Director.

7.2     NAC Directors. Until the fifth (5th) anniversary of the date of this
Agreement, at each annual or special meeting of stockholders of ParentCo, NAC
Investors who represent a majority in interest of the Registrable Securities
held by all NAC Investors shall have the right to designate for election as a
director of ParentCo, and the ParentCo Board (including any committee thereof)
shall nominate (and recommend for election and include such recommendation in a
timely manner in any proxy statement, consent solicitation or other applicable
announcement to ParentCo’s stockholders): (i) one (1) individual to serve as a
Class I Director of ParentCo; and (ii) one (1) individual to serve as a Class II
Director of ParentCo; provided, however, that if any time during such five-year
period, the NAC Investors collectively own less than 8,000,000 shares of Common
Stock but more than 4,000,000 shares of Common Stock (in each case, as adjusted
for any share split, share dividend or other share recapitalization, share
exchange or other event), the foregoing will apply only to one (1) individual to
serve as a Class I Director of ParentCo, and if at any time during such
five-year period the NAC Investors collectively own less than 4,000,000 shares
of Common Stock (as adjusted for any share split, share dividend or other share
recapitalization, share exchange or other event), the rights of the NAC
Investors and obligations of the ParentCo Board under this Section 7.2 shall
terminate.

7.3     Blocker Holder Directors. Until the fifth (5th) anniversary of the date
of this Agreement, at each annual or special meeting of stockholders of
ParentCo, Blocker Holder shall have the right to designate for election as a
director of ParentCo, and the ParentCo Board (including any committee thereof)
shall nominate (and recommend for election and include such

 

18



--------------------------------------------------------------------------------

recommendation in a timely manner in any proxy statement, consent solicitation
or other applicable announcement to ParentCo’s stockholders): (i) one
(1) individual to serve as a Class I Director of ParentCo; and (ii) one
(1) individual to serve as a Class II Director of ParentCo; provided, however,
that if any time during such five-year period, Blocker Holder owns less than
8,000,000 shares of Common Stock but more than 4,000,000 shares of Common Stock
(in each case, as adjusted for any share split, share dividend or other share
recapitalization, share exchange or other event), the foregoing will apply only
to one (1) individual to serve as a Class I Director of ParentCo, and if at any
time during such five-year period Blocker Holder owns less than 4,000,000 shares
of Common Stock (as adjusted for any share split, share dividend or other share
recapitalization, share exchange or other event), the rights of Blocker Holder
and obligations of the ParentCo Board under this Section 7.3 shall terminate.

7.4     Company Founder Directors. Until the fifth (5th) anniversary of the date
of this Agreement, at each annual or special meeting of stockholders of
ParentCo, the Company Founders who represent a majority in interest of the
Registrable Securities held by all Company Founders shall have the right to
designate for election as a director of ParentCo, and the ParentCo Board
(including any committee thereof) shall nominate (and recommend for election and
include such recommendation in a timely manner in any proxy statement, consent
solicitation or other applicable announcement to ParentCo’s stockholders) two
(2) individuals to serve as Class III Directors of ParentCo; provided, however,
that if any time during such five-year period, the Company Founder Directors
collectively own less than 8,000,000 shares of Common Stock but more than
4,000,000 shares of Common Stock (in each case, as adjusted for any share split,
share dividend or other share recapitalization, share exchange or other event),
the foregoing will apply only to one (1) individual to serve as a Class III
Director of ParentCo, and if at any time during such five-year period the
Company Founders collectively own less than 4,000,000 shares of Common Stock (as
adjusted for any share split, share dividend or other share recapitalization,
share exchange or other event), the rights of the Company Founders and
obligations of the ParentCo Board under this Section 7.4 shall terminate.

7.5     NAC Director Vacancies. Each Investor agrees to vote, or cause to be
voted, all shares of Common Stock owned by such Investor, or over which such
Investor has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that: (a) no director elected pursuant to
Section 7.2 may be removed from office unless: (i) such removal is directed or
approved by the affirmative vote of the NAC Investors entitled under Section 7.2
to designate such director; or (ii) the NAC Investors are no longer entitled to
designate ParentCo directors pursuant to Section 7.2; and (b) any vacancies
created by the resignation, removal or death of a director elected pursuant to
Section 7.2 shall be filled pursuant to the provisions of this Section 7.
ParentCo and the ParentCo Board shall take all actions necessary to fill such
vacancy with such replacement director promptly upon written notice to ParentCo
of the name of such replacement director by the NAC Investors entitled under
Section 7.2 to designate such director.

7.6     Blocker Holder Director Vacancies. Each Investor agrees to vote, or
cause to be voted, all shares of Common Stock owned by such Investor, or over
which such Investor has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that: (a) no director elected
pursuant to Section 7.3 may be removed from office unless: (i) such removal is
directed or approved by the affirmative vote of Blocker Holder; or (ii) Blocker
Holder is no longer entitled to designate ParentCo directors pursuant to
Section 7.3; and (b) any vacancies

 

19



--------------------------------------------------------------------------------

created by the resignation, removal or death of a director elected pursuant to
Section 7.3 shall be filled pursuant to the provisions of this Section 7.
ParentCo and the ParentCo Board shall take all actions necessary to fill such
vacancy with such replacement director promptly upon written notice to ParentCo
of the name of such replacement director by Blocker Holder.

7.7     Company Founder Director Vacancies. Each Investor agrees to vote, or
cause to be voted, all shares of Common Stock owned by such Investor, or over
which such Investor has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that: (a) no director elected
pursuant to Section 7.4 may be removed from office unless: (i) such removal is
directed or approved by the affirmative vote of the Company Founders entitled
under Section 7.4 to designate such director; or (ii) the Company Founders are
no longer entitled to designate ParentCo directors pursuant to Section 7.4; and
(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Section 7.4 shall be filled pursuant to the provisions of
this Section 7. ParentCo and the ParentCo Board shall take all actions necessary
to fill such vacancy with such replacement director promptly upon written notice
to ParentCo of the name of such replacement director by the Company Founders
entitled under Section 7.4 to designate such director.

7.8     Proxy. By execution of this Agreement, each Investor does hereby appoint
ParentCo with full power of substitution and resubstitution, as the Investor’s
true and lawful attorney and irrevocable proxy, to the fullest extent of the
Investor’s rights with respect to the shares of Common Stock owned by such
Investor as of the date of this Agreement or hereafter acquired, to vote, each
of such shares of Common Stock solely with respect to the matters set forth in
Section 7 hereof. Each Investor intends this proxy to be irrevocable and coupled
with an interest hereunder and hereby revokes any proxy previously granted by
such Investor with respect to the shares of Common Stock owned by such Investor
as of the date of this Agreement or hereafter acquired.

 

8.

MISCELLANEOUS.

8.1     Other Registration Rights and Arrangements. ParentCo represents and
warrants that no person, other than a holder of the Registrable Securities has
any right to require ParentCo to register any of ParentCo’s share capital for
sale or to include ParentCo’s share capital in any registration filed by
ParentCo for the sale of shares for its own account or for the account of any
other person. NAC and the NAC Investors hereby terminate the Prior NAC
Agreement, which shall be of no further force and effect and is hereby
superseded and replaced in its entirety by this Agreement. The Company, Blocker
and the Open Lending Investors hereby terminate the Prior Company Agreement,
which shall be of no further force and effect and is hereby superseded and
replaced in its entirety by this Agreement. ParentCo shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement and in the event of any conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

8.2     Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of ParentCo hereunder may not be assigned or delegated by
ParentCo in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities

 

20



--------------------------------------------------------------------------------

in conjunction with and to the extent of any permitted transfer of Registrable
Securities by any such holder. This Agreement and the provisions hereof shall be
binding upon and shall inure to the benefit of each of the parties hereto and
their respective successors and assigns and the holders of Registrable
Securities and their respective successors and permitted assigns. This Agreement
is not intended to confer any rights or benefits on any persons that are not
party hereto other than as expressly set forth in Section 4 and this
Section 8.2. The rights of a holder of Registrable Securities under this
Agreement may be transferred by such a holder to a transferee who acquires or
holds Registrable Securities; provided, however, that such transferee has
executed and delivered to ParentCo a properly completed agreement to be bound by
the terms of this Agreement substantially in form attached hereto as Exhibit A
(an “Addendum Agreement”), and the transferor shall have delivered to ParentCo
no later than thirty (30) days following the date of the transfer, written
notification of such transfer setting forth the name of the transferor, the name
and address of the transferee, and the number of Registrable Securities so
transferred. The execution of an Addendum Agreement shall constitute a permitted
amendment of this Agreement.

8.3     Amendments and Modifications. Upon the written consent of ParentCo, the
Holders of at least a majority in interest of the Registrable Securities at the
time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in his, her or its capacity as a holder of
the shares of capital stock of ParentCo, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. Notwithstanding anything to the contrary in the
foregoing, (i) the rights of the NAC Investors pursuant to Section 1 (with
respect to the definition of “Registrable Securities”), Section 2.1.5,
Section 2.2.1, Section 2.2.2, Section 6.1, Section 7.2, Section 7.5 and
Section 8.4 shall only be waived, amended and modified by the NAC Investors who
hold a majority in interest of the Registrable Securities held by all NAC
Investors at the time in question; (ii) the rights of Blocker Holder pursuant to
Section 7.3 and 7.6 shall only be waived, amended and modified by Blocker
Holder; and (iii) the rights of the Company Founders pursuant to Section 7.4 and
7.7 shall only be waived, amended and modified by the Company Founders who hold
a majority in interest of the Registrable Securities held by all Company
Founders at the time in question. No course of dealing between any Holder or
ParentCo and any other party hereto or any failure or delay on the part of a
Holder or ParentCo in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of any Holder or ParentCo.
No single or partial exercise of any rights or remedies under this Agreement by
a party shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder or thereunder by such party.

8.4     Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor
rule promulgated thereafter by the Commission)) or (B) the Holders of all
Registrable Securities are permitted to sell the Registrable Securities under
Rule 144 (or any similar provision) under the Securities Act without limitation
on the amount of securities sold or the manner of sale; provided further that
with respect to any Investor, such Investor will have no rights under this
Agreement and all obligations of ParentCo to such Investor under this Agreement
shall terminate if such Investor is an executive officer of the Company as of
immediately prior to the consummation of the Second Merger, the date such
Investor no longer serves as an executive officer of ParentCo.

 

21



--------------------------------------------------------------------------------

8.5     Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by facsimile or email, addressed as set forth
below, or to such other address as such party shall have specified most recently
by written notice. Notice shall be deemed given (i) on the date of service or
transmission if personally served or transmitted by telegram, telex or
facsimile; provided, that if such service or transmission is not on a Business
Day or is after normal business hours, then such notice shall be deemed given on
the next Business Day (ii) one Business Day after being deposited with a
reputable courier service with an order for next-day delivery, to the parties as
follows:

If to ParentCo:

Open Lending Corporation

901 S. Mopac Expressway

Building 1, Suite 510

Austin, Texas 78746

Attention: John Flynn, Ross Jessup and Sandy Watkins;

Email: jflynn@openlending.com; ross@openlending.com; sandy@openlending.com

with a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attn: Jocelyn Arel

Facsimile: (617) 321-4344

Email: JArel@goodwinprocter.com

If to NHL:

Nebula Holdings, LLC

Four Embarcadero Center, Suite 2100

San Francisco, CA 94111

Attn:    Adam H. Clammer

            Brandon Van Buren

Email: Adam@truewindcapital.com

            Brandon@truewindcapital.com

If to an Investor, to the address set forth under such Investor’s signature to
this Agreement or to such Investor’s address as found in ParentCo’s books and
records.

 

22



--------------------------------------------------------------------------------

8.6     Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

8.7     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

8.8     Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, including without limitation the Prior NAC
Agreement and the Prior Company Agreement.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

OPEN LENDING, LLC By:  

/s/ Ross Jessup

Name:   Ross Jessup Title:   CFO, COO and Secretary

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

NEBULA PARENT CORP.: By:  

/s/ Adam Clammer

Name:   Adam Clammer Title:   President

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

BRP HOLD 11, INC. By:  

/s/ Michelle Riley

Name:   Michelle Riley Title:   Secretary By:  

/s/ Ronald Fishman

Name:   Ronald Fishman Title:   Secretary

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

INVESTOR: NEBULA HOLDINGS, LLC,
a Delaware limited liability company
by True Wind Capital, L.P., its Managing Member By:  

/s/ Adam Clammer

Name:   Adam Clammer Title:   Managing Member

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

INVESTOR: By:  

/s/ David Kerko

Name:   David Kerko

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

INVESTOR: By:  

/s/ James C. Hale

Name:   James C. Hale

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

INVESTOR: By:  

/s/ Ronald Lamb

Name:   Ronald Lamb

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ John Flynn

John Flynn

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

INVESTORS: BREGAL SAGEMOUNT I, L.P. For and on behalf of Bregal Sagemount I,
L.P., acting by its general partner Bregal North America General Partner Jersey
Limited By:  

/s/ Colin James Dow

Name:   Colin James Dow Title:   Director By:  

/s/ Paul Andrew Bradshaw

Name:   Paul Andrew Bradshaw Title:   Director

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ Ross Jessup

Ross Jessup

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ Richard F. “Sandy” Watkins

Richard F. “Sandy” Watkins

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ Scott Gordon

Scott Gordon

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ Kurt Wilkin

Kurt Wilkin

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS: BEE CAVE CAPITAL, LLC By:  

/s/ Kurt Wilkin

Name:   Kurt Wilkin Title:   Member

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS: EWMW Limited Partnership By:  

/s/ Richard F. “Sandy” Watkins

Name:   Richard F. “Sandy” Watkins Title:   General Partner

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS: Open Lending Opportunity Partners By:  

/s/ Richard F. “Sandy” Watkins

Name:   Richard F. “Sandy” Watkins Title:   General Partner

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ Keith Jezek

Name: Keith Jezek

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

COMPANY INVESTORS:

/s/ Ryan Collins

Name: Ryan Collins

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

NAC Investors

Nebula Holdings, LLC, a Delaware limited liability company

David Kerko

Frank Kern

James C. Hale

Ronald Lamb

Company Investors

The Blocker Holder

Bregal Investments, Inc.

John Flynn

Ross Jessup

Richard Watkins

Scott Gordon

Kurt Wilkin

Bee Cave Capital, LLC

Ryan Collins

Keith Jezek

EWMW Limited Partnership

Open Lending Opportunity Partners, LP



--------------------------------------------------------------------------------

EXHIBIT A

Addendum Agreement

This Addendum Agreement (“Addendum Agreement”) is executed on
                    , 20        , by the undersigned (the “New Holder”) pursuant
to the terms of that certain Investor Rights Agreement dated as of June 10, 2020
(the “Agreement”), by and among ParentCo and the Investors identified therein,
as such Agreement may be amended, supplemented or otherwise modified from time
to time. Capitalized terms used but not defined in this Addendum Agreement shall
have the respective meanings ascribed to such terms in the Agreement. By the
execution of this Addendum Agreement, the New Holder agrees as follows:

1.    Acknowledgment. New Holder acknowledges that New Holder is acquiring
certain Common Stock of ParentCo (the “Shares”) as a transferee of such Shares
[from a party in such party’s capacity as a holder of Registrable Securities
under the Agreement, and after such transfer, New Holder shall be considered an
“Investor” and a holder of Registrable Securities for all purposes under the
Agreement.

2.    Agreement. New Holder hereby (a) agrees that the Shares shall be bound by
and subject to the terms of the Agreement and (b) adopts the Agreement with the
same force and effect as if the New Holder were originally a party thereto.

3.    Notice. Any notice required or permitted by the Agreement shall be given
to New Holder at the address or facsimile number listed below New Holder’s
signature below.

 

NEW HOLDER:    ACCEPTED AND AGREED: Print Name:
                                         
                                           NEBULA PARENT CORP. By:    
                                         
                                                By:    
                                         
                                       

 

SIGNATURE PAGE TO ADDENDUM AGREEMENT